Citation Nr: 1700896	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include lumbar degenerative disc disease. 

2. Entitlement to service connection for a neurological disorder of the left lower extremity, claimed as nerve damage causing numbness, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran's current low back disorder, diagnosed as lumbar degenerative disc disease, is not related to any injury or disease incurred during his active military service.

2.  The Veteran is diagnosed to have peripheral neuropathy of the left lower extremity, which is not related to service and is not proximately due to, the result of or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1. The Veteran's lumbar degenerative disc disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The Veteran's peripheral neuropathy of the left lower extremity is not proximately caused or aggravated by a service-connected disability, nor was it incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regards to VA's duty to assist, the Board finds that it has obtained all relevant and available service and post-service treatment records.  The Board acknowledges that limited service treatment records are associated with the Veteran's claims file, consisting solely of the Veteran's entrance and separation examinations.  In 2004, when the Veteran filed his initial claim for service connection, his service treatment records were sought and VA was advised by the National Personnel Records Center that a complete copy of the Veteran's service treatment records are unavailable as they were forwarded to him in 1999.  The Veteran was contacted and a copy requested from him and he responded he did not have them.  In July 2004, a Formal 
Finding of the Unavailability of Service Medical Records was made finding that all procedures to obtain the missing service records for the Veteran had been correctly followed, and all efforts to obtain the needed information had been exhausted; further attempts were determined to be futile, and based on these facts, the records were deemed not available.  See also, O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Board acknowledges that, in a June 2013 statement, the Veteran identified for the first time that he had physical therapy for his low back pain at Opheim Air Force Base at the time of the alleged injury and at the Air Force Base in Glasgow, Montana, shortly before his discharge from service.  These records, however, would have been outpatient records that should have been associated with the Veteran's service treatment records.  Consequently, the Board finds that any further attempts to obtain those records would be futile as the NPRC has already indicated that the Veteran's service treatment records had been sent to him in 1999 and it has no more outpatient records relating to him that it has not provided to VA.  Thus, given the 2004 Formal Finding of Unavailability, the Board finds no failure in the VA's duty to assist by the RO not make further attempts to obtain these records.  

As to the duty to assist by providing adequate VA examination, the Board notes that the Veteran has stated that he feels the initial VA examination provided in July 2010 was inadequate.  In response, a new VA examination was provided him in May 2013 and a new medical opinion was obtained.  However, his representative argued in a December 2013 VA Form 646 that this examination was not adequate as the VA examination and opinion was based upon an inaccurate history.  The representative argued that the examination was based upon an inaccurate history in that the examiner stated the Veteran's back pain began about 10 years ago.  In addition, the representative argued that the VA examiner based his assessment on a history of acute low back pain in service without further complaints until 2003 to 2004 despite being instructed to consider the Veteran's history of low back pain ever since service.  The representative argued that the exam findings should be afforded no credence and instead another examination and opinion should be requested.

Upon review of the VA examinations obtained, the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, these examinations appear to be adequate for adjudication purposes in that they appear to be full and complete examinations.    

As for the medical opinions provided, the Board acknowledges that the July 2010 VA examiner relied upon the fact that the Veteran was not medically discharged due to a low back condition, but that was not the whole reasoning for the examiner's medical opinion as suggested by the Veteran, but only one out of several factors he relied upon.  Moreover such factor is not factually incorrect.  Consequently, the Board cannot say that the VA examiner's medical opinion is inadequate merely because he relied upon the fact that the Veteran was not medically discharged due to a low back condition as argued by the Veteran.  

Furthermore, the 2013 examination report clearly reveals that the disputed 10-year history of back pain was reported by the Veteran.  Under the section, "POST-SERVICE HISTORY," that the "Veteran relates" that "his lower back hurts" and the "low back pain began about ten years ago."  This statement was recorded from the Veteran's orally related history.  Whether that statement is inconsistent with other statements of record is not within the purview of what this section of the examination was intended to convey, and the Board does not find the examiner's setting forth such statement in this section to render the entire examination inadequate.  In any event, the examination report also noted that the "Veteran has provided testimony that he has self-treated his low back pain since military service until receiving treatment at the VAMC.  He had chiropractic treatment as well."  The VA examiner clearly considered the Veteran's reports of low back pain ever since service. 

The examiner set forth his opinion, and rationale for the opinion, based upon his review of the evidence and the Veteran's reported history.  Although the examiner did not have the claims file and did not review the service treatment records, the examiner specifically noted that the Veteran's service separation documents and his private and VA treatment records had been reviewed.  There are only the enlistment and separation examinations available and the findings in those were noted by the prior examiner in his July 2010 VA examination report, which this examiner had and reviewed.  Thus the Board finds the lack of having the claims file was not prejudicial to the Veteran and neither he nor his representative has argued otherwise.

For the foregoing reasons therefore, the Board concludes that these examination reports and the medical opinions provided are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Low Back Condition

In May 2010, the Veteran filed a claim seeking service connection for a low back condition that he contends is due to a back injury he sustained during service in 1969 in an explosion at an oxygen plant while stationed in Korea.   He relates that, in this explosion, he was blown in the air and landed heavily on his back.   He has stated that he has had back pain ever since service and it has steadily grown worse over time.  He reports that he had physical therapy twice during service and that he has had lots of chiropractic care in the past for his low back pain.

As previously discussed, the Veteran's service treatment records are unavailable except for his enlistment and separation examination reports.  No other abnormalities were listed on the Veteran's June 1967 enlistment examination.  His April 1971 separation examination states he had "Intermittent mild low back pain."  It also noted that the Veteran had "Recurrent back pain caused from  pulled muscle, treated with rest."  

The Veteran has reported that he sought treatment within five years after his discharge from service for low back pain and that he has had a lot of chiropractic treatment for low back pain over the years.  He identified receiving treatment from a private chiropractor.  However, upon request for records in 2010, VA received a response from this chiropractor that it had no records for the Veteran and that they only keep records for seven years.  The Veteran also stated that he was unable to get records of his chiropractic care.  See November 2010 Notice of Disagreement.  He related that he had spoken with this chiropractor and would provide a statement from him, but he never provided such a statement.  Thus, although it appears the Veteran had some chiropractic treatment for low back pain, it is unclear as to the time period of this treatment but appears to be prior to the Veteran initiating treatment at VA in 2004.

The available post-service treatment records show complaints of low back pain.  In September 2004, the Veteran was initially seen at VA to establish care at which time he reported  having  low back pain for years which used to come and go but had progressively become fairly constant and caused stiffness in the mornings improving as he moved around.  He rated his pain as a 4 out of 10 and related that cold packs help with his pain.  

Subsequent VA treatment records do not show complaints of low back pain again  until June 2010.  However, despite having related to the nurse that his low back pain was bothering him more, he did not report this when he saw the physician - instead he only complained of his peripheral neuropathy.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported that, while serving in Korea, an oxygen plant he was serving at blew up throwing him 15 to 20 feet in the air and he landed on his back.  He stated that the doctor just looked at his ears.  The examiner noted the Veteran's separation examination stated intermittent low back pain.  The Veteran reported having "low back problems off and on ever since then."  At the time of the examination, however, he reported having daily pain that travels to the right hip at times and occasional numbness of the left lateral leg.  He rated his pain from a 2 to a 5 on a scale of 1 to 10, with the worse being in the morning when he gets out of bed.  He also reported that his pain increases with prolonged walking, standing and sitting.  He denied seeing any health care provider or specialist for his back for a long time.  X-rays taken of the lumbar spine showed degenerative disc disease with narrowing at levels L2 through L5 with minimal hypertrophic spurring.

The examiner diagnosed the Veteran to have lumbar degenerative disc disease and opined that it is less likely as not related to service.  Although acknowledging that the Veteran's separation physical noted intermittent back pain, the examiner stated that his condition was documented only a few times in the service medical records, did not result in medical discharge and there was no documentation of ongoing medical care within five years of military service.  Therefore, the examiner concluded that the Veteran's low back problems in service "are most likely to have been resolved self-limited conditions." 

In January 2011, the Veteran complained of chronic low back pain usually in the morning improving with activity.  He again complained of chronic low back pain in April 2011 along with pain radiating to the left lower extremity after prolonged standing that was thought to be symptoms of radiculopathy.  He was sent for work-up to include a magnetic resonance imaging (MRI) study, which demonstrated lumbar spondylosis and multilevel mild to moderate foraminal stenosis without significant central canal stenosis.  Lumbar spine X-rays taken by his private medical care provider in November 2012 continued to show degenerative disc space changes from the L2 through S1 levels.
  
In May 2013, the Veteran was afforded another VA examination.  The Veteran again related an in-service injury when a compressed gas tank blew and he was thrown onto his back.  He reported he went to physical therapy and had pool therapy at Opheim Air Force Base.  He related that, currently, he has low back pain in the left lower back (below level of the iliac crest) that shoots to the right hip and sometimes the left hip, which began about ten years ago.  He stated he used to go to the chiropractor but has been unable to get chiropractor visits beyond five years ago.  The examiner noted that the CPRS record documents intermittent low back pain from 2006 to 2013.

The examiner diagnosed the Veteran to have degenerative disc disease of the lumbar spine and opined that it is less likely as not that the Veteran's degenerative disc disease of the lumbar spine was caused by, was a result of, or was aggravated by his military service.  The examiner reasoned that, although the Veteran reported to have low back pain in service, there is no significant medical evidence or rationale supporting a causal relationship between one or several limited episodes of acute low back pain and the eventual development of degenerative disc disease of the lumbar spine.  

The Veteran's representative submitted a VA Form 646 in December 2013 and argued that the Veteran has had recurring low back pain since service.  The Veteran's representative contends that the evidence demonstrates that the Veteran complained of a long history of back pain in 2004. 

After reviewing the evidence, the Board finds that service connection is not warranted.  Initially, the Board notes that the Veteran is diagnosed to have degenerative disc disease which is arguably an enumerated chronic disease is 38 C.F.R. § 3.309(a) as akin to arthritis.  There is no competent evidence of a compensable manifestation of arthritis (or degenerative disc disease) of the lumbar spine within one year from service separation, nor is there a diagnosis of arthritis or degenerative disc disease confirmed by X-ray within that first post-service year.  Consequently, presumptive service connection for a chronic disease pursuant to 38 C.F.R. § 3.307(a)(6) is not warranted.  Moreover, service connection based upon chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is also not warranted.  The preponderance of the evidence is against a finding of continuity of symptomatology since service.  The available service treatment records describe the Veteran's back pain as "intermittent" and "recurrent."  Neither descriptor equates to continuous symptomatology.  Likewise, the Veteran has numerous times reported post-service that his low back symptomatology is intermittent.  For example, in his 2004 VA treatment record he stated that his back problems would "come and go" for years.  Likewise, he described to the 2010 VA examiner that he had back problems "off and on" since service.  Such reports of sporadic symptomatology do not equate to continuous symptomatology required for service connection to be granted on that basis.  

Although the available service treatment records show the Veteran had intermittent mild low back pain at the time of his separation from active service in June 1971, there is no evidence linking such in-service back pain to his current lumbar degenerative disc disease.  The April 1971 separation examination indicates the cause of the Veteran's low back pain at that time was a "pulled muscle."  The July 2010 VA examiner opined that the Veteran's current lumbar degenerative disc disease was as likely as not related to his back problems in service finding that those were most likely resolved and self-limited conditions.  Further, the May 2013 VA examiner opined against the Veteran's current degenerative disc disease of the lumbar spine being related to the low back pain he had in service, reasoning that there is no significant medical evidence or rationale supporting a causal relationship between one or several limited episodes of acute low back pain and the eventual development of degenerative disc disease of the lumbar spine.  This was based upon the record of evidence showing the Veteran to have only intermittent treatment for back pain and the Veteran's own report of having intermittent back pain.  

The Veteran has reported having back pain since his military service and expressed his belief that his current low back pain is related to the back injury he sustained in the in-service explosion at the oxygen plant in Korea in 1969.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Thus, the Veteran is not competent to render a medical opinion as to the etiology of his low back pain as such could have any number of etiologies and, therefore, medical expertise is required to render such an opinion.  

As to the Veteran's report of a continuity of symptomatology since service, the Board finds such a report to lack credibility given that the Veteran reported to various medical professionals that his low back pain had been intermittent rather than continuous prior to 2004.  In September 2004, when he sought treatment at VA for the first time, he reported that his low back pain "used to come and go" but had "progressively become fairly constant."  At the July 2010 VA examination, he reported having low back problems "off and on" ever since service.  At the May 2013 VA examination, he reported that his low back pain began about 10 years ago, which seems consistent with about when his constant back pain began according to the VA treatment records.  Thus, the Veteran's report to VA in support of his claims that he has had low back pain since service in an attempt to establish a continuity of symptomatology lacks probative value as the evidence fails to support such a contention as the Veteran's own statements are inconsistent therewith.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for lumbar degenerative disc disease is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neurological Disorder of the Left Lower Extremity

The Veteran also seeks service connection for a neurological disorder of the left lower extremity, claimed as nerve damage causing numbness, which he attributes to his low back condition.  

Initially, the Board must address what current disability of the left lower extremity the Veteran has as there is an issue as to his diagnosis.  After considering the evidence, the Board finds that the Veteran is diagnosed to have peripheral neuropathy rather than radiculopathy of the left lower extremity.  

The Veteran claims that he has numbness in his left lower extremity that affects his walking; that he has been told by his VA physicians that it is likely associated with his claimed back condition, perhaps a pinched nerve or something to that effect; and that the left leg condition started after the back condition probably around 2006 or 2007.

VA treatment records show the Veteran was initially seen in February 2006 in the emergency room for complaints of numbness of the bilateral feet, left greater than right, of uncertain etiology.  In August 2006, he was again seen at VA and was assessed to have numbness in both feet, associated with some cramps in the evening and some coldness, although he sometimes also felt numbness in his hands as well.  Work up revealed he was significantly low in Vitamin B12.

He was next seen in April 2010 with complaints of a history of left leg numbness in the calf worsening for the last month with walking.  He reported having been a smoker for the last 40 years, smoking about two packs of cigarettes a day, as well as drinking about six beers each day.  He was assessed to have peripheral neuropathy and was started on Gabapentin, 100 mg. three times a day.  Subsequent to this, he began to be followed closely by VA for his peripheral neuropathy.

In April 2011, he reported to his primary care physician that he was having chronic low back pain with pain radiating to the left lower extremity after prolonged standing and he was thought to have radiculopathy.  However, an MRI failed to demonstrate any nerve root compression and an electromyography (EMG) failed to show radiculopathy.  Private treatment records from March through June of 2011 demonstrate the Veteran underwent work up and, although it was initially thought he might have some superimposed L5 nerve root impingement on the left, after reviewing the Veteran's MRI and EMG, the physician ruled out that the Veteran had any L5 or S1 radiculopathy of the left lower extremity.  

An August 2011 VA Primary Care follow up note shows the Veteran's leg problems are continued to be diagnosed as peripheral neuropathy.  

The Veteran underwent VA examination in 2013.  As a result, the VA examiner diagnosed him to have generalized sensorimotor polyneuropathy.  Moreover, the VA examiner stated that the Veteran does not have a radiculopathy of the left lower extremity as such was ruled out by the EMG conducted in June 2011.

Based on this evidence, the Board finds that it clearly indicates that the Veteran's neurological disorder of the left lower extremity is not radiculopathy, but is diagnosed as peripheral neuropathy as shown in his treatment records, especially those after the June 2011 EMG was conducted that ruled out radiculopathy.  Thus, the Board will proceed to adjudicate only whether service connection for that disorder is warranted.

Next, the Board finds that service connection for peripheral neuropathy of the left lower extremity is not warranted on a secondary basis.  Service connection for the Veteran's low back condition has not been established.  Thus, there is no service-connected disability to form the basis for secondary service connection.  Accordingly, service connection is not warranted on a secondary basis.

The Board also finds that service connection is not warranted on a direct basis.  The available service treatment records are silent for any complaints, treatment or diagnosis of a nerve condition of the left lower extremity.  The Veteran's post-service treatment records also do not attribute the Veteran's condition to service.  In fact, VA treatment records indicate that the Veteran's peripheral neuropathy is most likely related to alcohol abuse and/or a Vitamin B12 deficiency.  See August 29, 2006 Internal Medicine Attending Note, August 31, 2006 Addendum, and October 20, 2015 Primary Care Note.

Furthermore, there is no medical opinion of record linking the Veteran's peripheral neuropathy to service.  The Veteran was afforded a VA examination in May 2013.  The VA examiner diagnosed generalized sensorimotor polyneuropathy and opined that it is less likely as not caused by, the direct result of or aggravated by military service.  The examiner reasoned that service connection is not presumptive due to Agent Orange because peripheral neuropathy is typically subacute or acute in the setting of Agent Orange exposure.  The examiner also stated that the Veteran has classical peripheral neuropathy due to Vitamin B12 deficiency, which was diagnosed 30 plus years after military service.  

Since the evidence does not show, nor does the Veteran report, that the onset of his peripheral neuropathy was not until approximately February 2006, almost 35 years after his discharge from active service, the Board finds that service connection is also not warranted on a presumptive basis for a chronic disease under 38 C.F.R. § 3.307(a)(6), or under 38 C.F.R. § 3.303(b), based upon a continuity of symptoms after service.  

The Board is sympathetic to the Veteran's assertions that his peripheral neuropathy of the left lower extremity should be service connected.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for peripheral neuropathy of the left lower extremity is warranted on a direct, presumptive or secondary basis.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disorder, to include lumbar degenerative disc disease, is denied. 

Service connection for a neurological disorder of the left lower extremity, claimed as nerve damage causing numbness, to include as secondary to a service-connected disability, is denied. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


